DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant’s election without traverse of claims 2-8 and 20-27 in the reply filed on 12/21/2020 is acknowledged.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2013/0023782 A1 by Karlsson (hereinafter Karlsson).


Regarding Claim 1, Karlsson teaches a planar layered component (Fig. 2 @ 14, Par. [0023]) arrangement for temperature-compensated (Par. [0003, 0034-0035]) optical detection of an oxygen content of a fluid (Abstract. Examiner interpret fluid as an intended use. Note: oxygen can be either gas or liquid form. Karlsson teaches oxygen gas.), the planar layered component (Fig. 2 @ 14, Par. [0023]) arrangement comprising: 
- a luminophore-containing reaction laminate (Fig. 2 @ 13, Par. [0023]) whose luminophore is excitable by irradiation with a first electromagnetic radiation of a first wavelength (Par. [0003, 0023]), to emit a second electromagnetic radiation of a second wavelength different from the first wavelength (Par. [0003, 0023]), an excited emission behavior of the luminophore being dependent on an oxygen partial pressure in a fluid (Examiner interpret fluid as an intended use. Note: oxygen can be either gas or liquid form. Karlsson teaches oxygen gas.) contacting the luminophore (Par. [0003, 0005]); and 
- a temperature-detection laminate emitting an infrared radiation (Fig. 2 @ 25, Par. [0025-0027]); 
wherein the reaction laminate (Fig. 2 @ 13, Par. [0023]) and the temperature-detection laminate (Fig. 2 @ 25, Par. [0025-0027]) are embodied separately from one another (Fig. 2 @ 14 and 25, Par. [0025]: an infrared thermometry unit (25) for receiving a thermal radiation from the body 14 whose surface is coated with the luminophore 13 being indicative of the temperature of the luminophore thus teaches separated. Also see Par. [0026]) but does not explicitly teach fluid.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (oxygen as a fluid form), there had been a finite number of identified (in fact one trial: oxygen as a fluid form), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. 

Regarding Claim 2, Karlsson teaches wherein the temperature-detection laminate is devoid of luminophore (Abstract: an infrared thermometry unit for receiving a thermal radiation from the luminophore thus teaches devoid of luminophore).  

Regarding Claim 3, Karlsson teaches wherein the reaction laminate, a layer structure that differs in terms of layer material and/or layer sequence and/or layer thickness from that of the temperature-detection laminate (Abstract: a body at least partly coated with a luminophore and further teaches an infrared thermometry unit for receiving a thermal radiation from the luminophore thus teaches different layer structure because no luminophore involved in thermometry unit).  

Regarding Claim 4, Karlsson teaches wherein the reaction laminate (Fig. 2 @ 13, Par. [0023]) and the temperature-detection laminate (Fig. 2 @ 25, Par. [0025-0027]) each have a fluid-contact side (Fig. 2 @ 14. Examiner interpret fluid as an intended use. Note: oxygen can be either gas or liquid form. Karlsson teaches oxygen gas.) on which the respective laminate is configured for contact with the fluid (Fig. 2 @ 7. Also see Fig. 1 @ 7. Examiner interpret fluid as an intended use. Note: oxygen can be either gas or liquid form. Karlsson teaches oxygen gas.), and a detection side (Fig. 2 @ 16, 32), opposite from the fluid-contact side (Fig. 2 illustrates such configuration. Examiner interpret fluid as an intended use. Note: oxygen can be either gas or liquid form. Karlsson teaches oxygen gas.), which is configured for interaction with radiation detectors (Fig. 2 @ 16, 32) but does not explicitly teach fluid.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (oxygen as a fluid form), there had been a finite number of identified (in fact one trial: oxygen as a fluid form), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “oxygen as a fluid form”.

Regarding Claim 5, Karlsson teaches wherein the temperature-detection laminate (Fig. 2 @ 25, Par. [0025-0027]) but does not explicitly teach comprises a metal foil. 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a metal foil for superior heat conductivity in order to obtain improved and high responsivity result since it is well known in the art that metal foil provides a superior heat conductivity support.

The examiner takes Official Notice that a base is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).
	

Regarding Claim 6, Karlsson teaches wherein an outer surface of the metal foil (See Claim 5 rejection for metal foil. It is obvious that foil has two sides, one side, i.e. the outer side which is facing the fluid-contact side) constitutes the fluid-contact side (Fig. 2 @ 14. Examiner interpret fluid as an intended use. Note: oxygen can be either gas or liquid form. Karlsson teaches oxygen gas. Also see Claim 4 rejection for fluid) of the temperature-detection laminate (Fig. 2 @ 25, Par. [0025-0027]).  

Regarding Claim 20, Karlsson teaches wherein the reaction laminate has in its entirety, a layer structure that differs in terms of layer material and/or layer sequence and/or layer thickness from that of the temperature-detection laminate (Abstract: a body at least partly coated with a luminophore and further teaches an infrared thermometry unit for receiving a thermal radiation from the luminophore thus teaches different layer structure because no luminophore involved in thermometry unit).  

Regarding Claim 21, Karlsson teaches wherein the metal foil (See Claim 5 rejection) but does not explicitly teach is an aluminum foil. 
 
However, it is considered obvious to try all known solutions when there is a recognized need in the art (an aluminum foil), there had been a finite number of identified (in fact one trial: an aluminum foil), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “an aluminum foil”.
5.	Claims 7-8, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of US Patent Pub. No. 2016/0293891 A1 by Son (hereinafter Son).


Regarding Claims 7-8, Karlsson teaches wherein the temperature-detection laminate (Fig. 2 @ 25, Par. [0025-0027]) comprises a substrate ply (implicitly teaches), the temperature-detection laminate (Fig. 2 @ 25, Par. [0025-0027]) comprising on its detection side (Fig. 2 @ 32) an emission layer (implicitly teaches) that is carried by the substrate ply (implicitly teaches) and has an emissivity of not less than 0.75 (implicitly teaches) but does not explicitly teach a substrate ply and an emission layer and emissivity of not less than 0.75 and wherein the emission layer is a layer containing a color pigment.  

However, Son teaches a substrate ply and an emission layer and wherein the emission layer is a layer containing a color pigment (Par. [0089]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Karlsson by Son as taught above such that the temperature-detection laminate comprises a substrate ply, the temperature-detection laminate comprising on its detection side an emission layer that is carried by the substrate ply and has an emissivity and wherein the emission layer is a layer containing a color pigment is accomplished in order to emit an appropriate color for accurate detection.  

Note: However, it is also considered obvious to try all known solutions when there is a recognized need in the art (a substrate ply having an emission layer), there had (in fact one trial: a substrate ply having an emission layer), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a substrate ply having an emission layer”.

Still lacking limitation such as: emissivity of not less than 0.75.

However, it would have been obvious to one ordinary skill in the art at the time the invention was made to use optimum value. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (MPEP 2144.05).

Regarding Claim 22, Karlsson as modified by Son teaches wherein the substrate ply (See Claim 7 rejection) but does not explicitly teach is a metal foil.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (a metal foil), there had been a finite number of identified (in fact one trial: a metal foil), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a metal foil”.

Regarding Claim 23, Karlsson as modified by Son teaches wherein the metal foil (See Claim 22 rejection) but does not explicitly teach is an aluminum foil. 
 
However, it is considered obvious to try all known solutions when there is a recognized need in the art (an aluminum foil), there had been a finite number of identified (in fact one trial: an aluminum foil), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “an aluminum foil”.

Regarding Claim 24, Karlsson as modified by Son teaches wherein the temperature-detection laminate comprising on its detection side an emission layer that is carried by the substrate ply and has an emissivity (See Claim 7-8 rejection) but does not explicitly teach of not less than 0.9.  

However, it would have been obvious to one ordinary skill in the art at the time the invention was made to use optimum value. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (MPEP 2144.05).

Regarding Claim 25, Karlsson as modified by Son teaches wherein the emission layer is a layer containing a color pigment (See Claim 8 rejection) but does not explicitly teach an anthracite-colored or black color pigments.  

(a anthracite-colored or black color pigments), there had been a finite number of identified (in fact one trial: a anthracite-colored or black color pigments), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “an anthracite-colored or black color pigments”.

Regarding Claim 26, Karlsson as modified by Son teaches wherein the emission layer (See Claim 7 rejection) but does not explicitly teach wherein the emission layer is a carbon-containing layer.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (a carbon-containing layer), there had been a finite number of identified (in fact one trial: a carbon-containing layer), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a carbon-containing layer”.
  
Regarding Claim 27, Karlsson as modified by Son teaches wherein carbon- containing layer (See Claim 26 rejection) but does not explicitly teach is a carbon-containing paint.  

(a carbon-containing paint), there had been a finite number of identified (in fact one trial: a carbon-containing paint), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a carbon-containing paint”.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of comprising metal foil.
US Patent Pub. No. 2013/0300331 A1 by Nishii et al (Par. [0063]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886